Name: Regulation (EEC) No 1105/68 of the Commission of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 379 No L 184/24 Official Journal of the European Communities 29.7.68 REGULATION (EEC) No 1105/68 OF THE COMMISSION of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed for skimmed milk powder, of the aid granted for skimmed milk and of the prices of other animal feed ­ ing-stuffs, the maximum price of milk used as feed must be fixed at 1-6 units of account per 100 kilo ­ grammes; Whereas to permit effective supervision dairies should be required to keep records which meet special requirements of the granting of aid, and breeders producing their own skimmed milk should be required to provide certain statistics ; Whereas, since the denaturing agents specified in the provisions of this Regulation may not immedi ­ ately be - available in sufficient quantities , the granting of aid. for skimmed milk which has not been denatured or which has been denatured by other processes must be authorised for a short transitional period; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Miik and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/68 ,1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Articles 10(3 ) and 35 thereof; Whereas Council Regulation (EEC) No 986/682 of 15 July 1968 laying down general rules for granting aid for skimmed milk powder for use as feed requires that detailed rules be adopted for the payment of aid for skimmed milk ; Whereas, to ensure that reduced-price skimmed milk is used exclusively as feed, provision should be made for it to be denatured before delivery and farmers should be obliged to use the skimmed milk on their own farms ; Whereas the use of those denaturing processes which enable denatured skimmed milk to be distinguished should be recommended; "Whereas, for stock breeders who use their own skimmed milk as feed and who deliver cream to dairies or produce butter, the quantity of skimmed milk for which aid may be granted can be assessed at a flat rate on the basis of the quantity of cream they have delivered to the dairies or of the quantity of butter they have sold ; Whereas, to ensure that the amount of milk produced by a breeder and used by him as feed is proportionate to the number of his livestock feeding on skimmed milk, suitable maximum quantities must be fixed; Whereas , account being taken of the value of skimmed milk resulting from the intervention price HAS ADOPTED THIS REGULATION : Article 1 1 . Aid may be granted for skimmed milk produced and processed in the dairy if the skimmed milk has been denatured by one of the two methods referred to in Article 2 and if its specific gravity before de ­ naturing was at least 1-03 . Denatured skimmed milk is hereinafter called 'feed milk'. 2 . Aid shall be granted only for quantities of skimmed milk mixed with feed milk. Article 2 Skimmed milk shall be considered as denatured when : 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 169 , 18.7.1968 , p . 4 . 1 . it is made sour . Skimmed milk is sour when its degree of acidity is : 380 Official Journal of the European Communities ( f) losses, samples, returns and exchanges of skimmed milk, (g) price invoiced for feed milk. 3 . The information referred to in paragraph 2 shall be supported by delivery vouchers and invoices . Article 6 ( a) not less than 20 SH measured by the Soxhlet ­ Henkel process , (b ) not less than 45 °SH measured by the Dorriic . process, (c) not less than 50 °N measured by the Kruisher process ; 2. not less than 30 kilogrammes of concentrated whey are added per 100 kilogrammes . Whey is con ­ centrated when its specific gravity is not less than that of skimmed milk ; 3 . at least 0 50 kilogramme of starch paste or puffed starch flour is added per 100 kilogrammes ; 4. at least 1 gramme of carmoisine (azorubin E 122) or 1 gramme of eosin is added per 100 kilo ­ grammes ; 1 . Breeders using their own skimmed milk as feed shall receive aid only if they state in writing that the skimmed milk is used on their own farm and for their own animals . 2 . If they are breeders who : (a) delivery cream to a dairy, the statement shall be sent to that dairy, which shall keep it for at least two years ; (b ) sell their own butter production, the statement shall be sent to the competent authority.Article 3 Article 7 1 . The maximum price referred to in Article 2 ( 1 ) (a) of Regulation (EEC) No 986/68 shall be fixed at 1-60 units of account per 100 kilogrammes of feed milk. 2 . The maximum price shall apply ex dairy. Breeders who use skimmed - milk for feeding their animals and deliver cream to a dairy shall , for each kilogramme of fat delivered to the dairy, receive the aid corresponding to 23 kilogrammes of skimmed milk.Article 4 * Article 8 1 . A dairy which delivers feed milk to breeders shall receive aid only for those quantities of skimmed milk  mixed with the feed milk which, the breeder has stated in writing, are to be used on his own farm. 2 . The dairy shall keep this statement for at least two years . Article 5 1 . Without prejudice to the provisions of paragraph 3 , breeders who use their own skimmed milk for feeding their animals and sell butter made on their own farm shall, for each kilogramme of butter sofd, receive the aid corresponding to 20 kilogrammes of skimmed milk. . 2 . Aid shall be granted only to breeders registered as butter producers . They ' shall register in each Member State with the agency competent to grant aid. This agency shall issue a registration card which shall indicate the number of cows whose milk may be used for butter production . 3 . Aid shall be granted only for a quantity of skimmed milk not exceeding a maximum yearly quantity for each cow mentioned on the registration card. The maximum yearly quantity shall be 3000 kilo ­ grammes of milk per cow. The quantity of milk delivered by the breeder to a dairy shall, however, be deducted from that figure. 4. Breeders shall receive aid only if they account for the quantity of butter produced and the growth of their livestock by suitable documentation . 1 . A dairy which delivers feed milk to breeders shall receive aid only if monthly records are kept of the quantities of milk and milk products, including feed milk and compound animal feeding-stuffs, delivered, manufactured, used and sold . 2 . The quantity records shall include the following information : ( a) amounts of crude milk and cream received from producers, (b ) amounts of milk, skimmed milk and cream re ­ ceived from dairies, ( c ) quantities of skimmed milk manufactured each day, ( d ) quantities of other milk products manufactured, ( e ) quantities of skimmed milk sold, date of sale and name and address of the purchaser, Official Journal of the European Communities 381 Article 9 For the purposes of this Regulation, groups of pro ­ ducers recognised by a Member State shall also be considered as breeders . 1968 for skimmed milk produced and processed in the dairy which has not been denatured or which has been denatured by a method practised in the Member State in question before 28 July 1968 . 2 . Member States shall take the measures necessary to ensure effective supervision of the use of such skimmed milk. Article 10 Member States shall take the supervisory measures necessary to ensure that the conditions governing the granting of aid are fulfilled . Article 12Article 1 1 1 . By way of derogation from the provisions of Article 1 ( 1 ), aid shall be granted until 1 September This Regulation shall enter into force on 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1968 . For the Commission The President Jean REY